PRESENT: All the Justices

VIRGINIA BROADCASTING CORPORATION
                                             OPINION BY
v.   Record No. 122013                JUSTICE DONALD W. LEMONS
                                          OCTOBER 31, 2013
COMMONWEALTH OF VIRGINIA, ET AL.


       FROM THE CIRCUIT COURT OF THE CITY OF CHARLOTTESVILLE
                     Edward L. Hogshire, Judge

      In this appeal, we consider whether the Circuit Court of

the City of Charlottesville ("trial court") erred in denying

Virginia Broadcasting Corporation's ("VBC") request to have a

camera in the courtroom to broadcast the sentencing of George W.

Huguely, V.

                     I.   Facts and Proceedings

      George W. Huguely, V ("Huguely") was tried and convicted in

February 2012, of murdering his former girlfriend, Yeardley Love

("Love").   Both Huguely and Love were students at the University

of Virginia at the time of Love's death.    Huguely's subsequent

trial received extensive publicity.    On April 16, 2012, VBC, the

owner of a television station in Charlottesville, Virginia,

filed a "Request for Electronic Media and/or Still Photography

Coverage of Judicial Proceedings," in the trial court,

requesting permission to broadcast Huguely's sentencing hearing,

which was scheduled for August 30, 2012.    The trial court had

previously denied VBC's request to have a camera in the

courtroom during Huguely's trial.
        The trial court held a hearing on VBC's request on July 25,

2012.    At the hearing, VBC argued that because this was a

sentencing hearing, many of the trial court's concerns about the

impact of cameras on jurors and witnesses, which had been

expressed during the hearing on VBC's request to broadcast the

portion of the trial to determine guilt or innocence, would no

longer be implicated.    VBC argued there was no "good cause for

keeping a camera out of the sentencing" hearing, and that any

"prejudice to the defendant in this case is just almost de

minimus at this point in the proceedings."

        The Commonwealth and Huguely both opposed having cameras in

the courtroom for the sentencing hearing.    The Commonwealth

argued that the cameras would have a detrimental impact on any

witnesses testifying at the sentencing hearing.    Huguely also

argued that having a camera in the courtroom and live coverage

of the hearing would have a negative impact on the proceedings,

and could influence the testimony of certain witnesses.    Huguely

asserted that VBC had failed to articulate any substantial

change in circumstances that would warrant the trial court's

reconsideration of its previous ruling to keep cameras out of

the courtroom.

        VBC responded that neither the Commonwealth nor Huguely had

offered evidence of prejudice or established good cause for

excluding cameras from the sentencing hearing.    The trial court


                                   2
explained that it was concerned about the effect of cameras on

the witnesses at the sentencing hearing and the effect of

coverage on potential witnesses and jurors in a pending civil

suit that Love's family had filed against Huguely.     The trial

court denied VBC's request.

     VBC filed a motion for reconsideration and maintained that

the trial court was treating print media and broadcast media

differently.   VBC asserted and that "[t]he First Amendment to

the United States Constitution as well as Article [I], Section

12 of the Constitution of Virginia affords the same protections

to all newsgathering activities, regardless whether the media

form is print or broadcast," and therefore the trial court was

required to grant its request.    VBC also argued that no evidence

was presented to establish "good cause" for excluding cameras

from the courtroom.    VBC asserted that the arguments of counsel

and the court's speculation about the possible effects of

cameras on witnesses or on some future civil action were not

evidence and did not constitute "good cause" as required by Code

§ 19.2-266.    The trial court denied the motion for

reconsideration without a hearing.

     VBC filed a petition for appeal with this Court, and we

awarded an appeal on the following assignments of error:

1.   The trial court erred by failing to apply a "good cause
     shown" standard, instead believing that it had unfettered
     discretion pursuant to Section 19.2-266 of the Code of


                                  3
     Virginia to prohibit the use of a camera during the
     sentencing of Mr. George Huguely.

2.   The trial court erred in denying Virginia Broadcasting's
     request to use a camera to cover the sentencing of Mr.
     George Huguely because there was no "good cause shown"
     pursuant to Section 19.2-266 of the Code of Virginia since
     no evidence was presented in the record to support that
     finding.

3.   The trial court erred in relying on its own speculation and
     the speculations of counsel for Mr. George Huguely and the
     Charlottesville Commonwealth's Attorney in denying Virginia
     Broadcasting Corporation's request for electronic media
     coverage of the sentencing of Mr. George Huguely.

4.   The trial court erred in holding that Virginia Broadcasting
     Corporation's newsgathering and reporting activities via
     electronic media were entitled to no protection under the
     First Amendment to the United States Constitution or the
     Constitution of Virginia, including its denial of Virginia
     Broadcasting's request to use a camera to acquire the news
     while allowing the print media to use the primary tools of
     its trade.

                           II.   Analysis

                        A. Standard of Review

     The Commonwealth asserts in its brief that because Code §

19.2-266 provides that the decision whether to permit cameras in

a courtroom is "solely" within the discretion of the trial

court, such a decision is not subject to review by this or any

other court.   The question whether a circuit court’s exercise of

its discretion under Code § 19.2-266 is subject to appellate

review involves a matter of statutory interpretation, a pure

question of law which we review de novo.    See Osman v. Osman,

285 Va. 384, 389, 737 S.E.2d 876, 878 (2013).



                                  4
     Code § 19.2-266 governs media coverage of judicial

proceedings.   It states in relevant part:

          In the trial of all criminal cases, whether
          the same be felony or misdemeanor cases, the
          court may, in its discretion, exclude from
          the trial any persons whose presence would
          impair the conduct of a fair trial, provided
          that the right of the accused to a public
          trial shall not be violated.

          A court may solely in its discretion permit
          the taking of photographs in the courtroom
          during the progress of judicial proceedings
          and the broadcasting of judicial proceedings
          by radio or television and the use of
          electronic or photographic means for the
          perpetuation of the record or parts thereof
          in criminal and in civil cases, but only in
          accordance with the rules set forth
          hereunder. In addition to such rules, the
          Supreme Court and the Court of Appeals shall
          have the authority to promulgate any other
          rules they deem necessary to govern
          electronic media and still photography
          coverage in their respective courts. The
          following rules shall serve as guidelines,
          and a violation of these rules may be
          punishable as contempt:

          Coverage Allowed.

          1. The presiding judge shall at all times
             have authority to prohibit, interrupt or
             terminate electronic media and still
             photography coverage of public judicial
             proceedings. The presiding judge shall
             advise the parties of such coverage in
             advance of the proceedings and allow the
             parties to object thereto. For good cause
             shown, the presiding judge may prohibit
             coverage in any case and may restrict
             coverage as he deems appropriate to meet
             the ends of justice.

Code § 19.2-266 (emphasis added).


                                 5
     The General Assembly has used the phrase "sole discretion"

in several other instances in the Code.   See, e.g., Code § 19.2-

163(2) (granting trial judge "sole discretion" to determine

amount paid appointed counsel); Code § 22.1-294(D) (granting

school board "sole discretion" to reassign and reduce salary of

principal, assistant principal or supervisor); Code § 44-93.2

(for member of Virginia National Guard, Virginia Defense Force,

or naval militia, choice of leave to take from nongovernmental

employment shall be "solely within the discretion of the

member"); and Code § 51.1-156(H) (Medical Board's decision to

waive ninety-day notification period is "solely in its own

discretion").

     In three other instances, the Code not only grants sole

discretion to a decision maker, but states that such a decision

is not subject to judicial review.   See, e.g., Code § 2.2-

4011(D) (allowing Governor in his "sole discretion" to approve

an extension of emergency regulation and such approval "shall

not be subject to judicial review"); Code § 10.1-104.6(E)

(allowing Virginia Soil and Water Conservation Board, director,

or court sole discretion to agree to supplemental environmental

project, a decision which "shall not be subject to appeal");

Code § 2.2-3014(C) (granting State Inspector General "sole

discretion" in splitting whistleblower reward and such decision

"shall not be appealable").


                                6
     We have repeatedly said that, "[w]hen interpreting and

applying a statute, we 'assume that the General Assembly chose,

with care, the words it used in enacting the statute, and we are

bound by those words.'"   Kiser v. A.W. Chesterton Co., 285 Va.

12, 19 n.2, 736 S.E.2d 910, 915 n.2 (2013) (quoting Halifax

Corp. v. First Union Nat'l Bank, 262 Va. 91, 100, 546 S.E.2d

696, 702 (2001)); accord Rives v. Commonwealth, 284 Va. 1, 3,

726 S.E.2d 248, 250 (2012).    Therefore, "'when the General

Assembly has used specific language in one instance, but omits

that language or uses different language when addressing a

similar subject elsewhere in the Code, we must presume that the

difference in the choice of language was intentional.'" Rives,

284 Va. at 3, 726 S.E.2d at 250,(quoting Zinone v. Lee's

Crossing Homeowners Ass'n, 282 Va. 330, 337, 714 S.E.2d 922, 925

(2011)).

     The General Assembly has granted "sole discretion" to make

certain decisions in several instances in the Code.   The General

Assembly has also explicitly stated in at least three of those

situations that such a decision is not subject to judicial

review.    Code § 19.2-266 contains no such language removing the

trial court's decision from judicial review.   We hold that the

trial court's decision under Code § 19.2-266 is subject to

judicial review, albeit under a highly deferential abuse of

discretion standard.


                                  7
                             B. Mootness

     Huguely's sentencing hearing has already taken place.     VBC

was not permitted to broadcast the hearing.    Generally, a case

is moot and must be dismissed when the controversy that existed

between litigants has ceased to exist.     The Daily Press, Inc. v.

Commonwealth, 285 Va. 447, 452, 739 S.E.2d 636, 639 (2013).

Neither party asserts that the matter is moot, but their

agreement cannot resolve the question for the Court. "Whenever

it appears ... that there is no actual controversy between the

litigants ... it is the duty of every judicial tribunal not to

proceed to the formal determination of the apparent controversy,

but to dismiss the case."   E.C. v. Va. Dep't of Juvenile

Justice, 283 Va. 522, 530, 722 S.E.2d 827, 831 (2012) (quoting

Franklin v. Peers, 95 Va. 602, 603, 29 S.E. 321, 321 (1898)).

     However, as we recently explained in Daily Press,

          the Supreme Court of the United States has
          recognized that the mootness doctrine may be
          inapplicable when a proceeding is short-
          lived by nature. See, e.g., Richmond
          Newspapers, Inc. v. Virginia, 448 U.S. 555,
          563 (1980); Gannett Co. v. DePasquale, 443
          U.S. 368, 377 (1979); Nebraska Press Ass'n
          v. Stuart, 427 U.S. 539, 546-47 (1976). "If
          the underlying dispute is capable of
          repetition, yet evading review, it is not
          moot." Richmond Newspapers, Inc., 448 U.S.
          at 563 (internal quotation marks and
          citation omitted).

285 Va. at 452, 739 S.E.2d at 639.   This case fits squarely

within this exception to the mootness doctrine.


                                 8
     First, VBC, as the owner of a television station that

routinely covers trials in the Central Virginia area, is likely

to make future requests to broadcast judicial proceedings.

Second, if we decline to address the issues in this case on the

grounds of mootness, the dispute will evade review.     The trial

court entered the order denying VBC's request for electronic

media coverage of the sentencing hearing on August 30, 2012, the

day of the hearing VBC wished to broadcast.     VBC had no

opportunity to appeal that order before the sentencing hearing

occurred.   As we discussed in Daily Press, "[c]riminal trials

are typically of short duration," and the trial or other

judicial proceedings would likely be concluded before our

appellate review is completed.    Id. at 453, 739 S.E.2d at 639.

Accordingly, we conclude that the controversy before us is not

moot, and we now turn to the merits.

                           C. Code § 19.2-266

     VBC argues that the trial court should have applied the

good cause shown standard in Rule 1 of the statute when deciding

whether to deny VBC's request to broadcast the sentencing

hearing.    The Commonwealth argues that the decision whether to

permit cameras in the courtroom was solely within the trial

court's discretion.

     It is well-settled that "we determine the General

Assembly's intent from the words contained in the statute."


                                  9
Alger v. Commonwealth, 267 Va. 255, 259, 590 S.E.2d 563, 565

(2004) (internal quotation marks omitted).     Accordingly, "[w]hen

a statute is unambiguous, we must apply the plain meaning of

that language."   Appalachian Power Co. v. State Corp. Comm'n,

284 Va. 695, 706, 733 S.E.2d 250, 256 (2012).     "[W]hen the

language of an enactment is free from ambiguity, resort to

legislative history and extrinsic facts is not permitted because

we take the words as written to determine their meaning."       Brown

v. Lukhard, 229 Va. 316, 321, 330 S.E.2d 84, 87 (1985).

     A statute is ambiguous when its language is "capable of

more senses than one, difficult to comprehend or distinguish, of

doubtful import, of doubtful or uncertain nature, of doubtful

purport, open to various interpretations, or wanting clearness

or definiteness," particularly where its words "have either no

definite sense or else a double one."   Ayres v. Harleysville

Mut. Casualty Co., 172 Va. 383, 393, 2 S.E.2d 303, 307 (1939)

(internal quotation marks omitted).

     This statute is not a model of clarity.    On its face, it

contains two different standards that arguably apply when a

trial court decides to prohibit cameras in a courtroom.    We

therefore will consider the meaning of the statute in light of

the canons of construction and its legislative history.

                      D. Legislative History




                                10
     Prior to 1987, Code § 19.2-266 prohibited cameras in the

courtroom.    It read, in relevant part, that

             A court shall not permit the taking of
             photographs in the courtroom during the
             progress of judicial proceedings or the
             broadcasting of judicial proceedings by
             radio or television, but may authorize the
             use of electronic or photographic means for
             the perpetuation of the record or parts
             thereof.

Former Code § 19.2-266 (1983 Repl. Vol.) (emphasis added).     In

1987, the General Assembly created an experimental program,

administered by this Court, to allow electronic media and still

photography coverage in a limited number of courts.    1987 Acts

ch. 580.   Code § 19.2-266 was amended to include language

describing the experimental program.    The statute was also

amended to include guidelines for the six courts that were part

of the experimental program.    Rule 1 of the guidelines stated:

             The presiding judge shall at all times have
             authority to prohibit, interrupt or
             terminate electronic media and still
             photography coverage of public judicial
             proceedings. The presiding judge shall
             advise the parties of such coverage in
             advance of the proceedings and shall allow
             the parties to object thereto. For good
             cause shown, the presiding judge may
             prohibit coverage in any case and may
             restrict coverage as he deems appropriate to
             meet the ends of justice.

Former Code § 19.2-266 (1983 Repl. Vol. & Cum. Supp. 1987).

     In 1992, the General Assembly ended the experimental

program and revised Code § 19.2-266 to permit the use of cameras


                                  11
in courtrooms. 1992 Acts ch. 557.   Specifically, the second and

third paragraphs of the statute were revised to appear in their

current form, as follows:

          A court may solely in its discretion permit
          the taking of photographs in the courtroom
          during the progress of judicial proceedings
          and the broadcasting of judicial proceedings
          by radio or television, and the use of
          electronic or photographic means for the
          perpetuation of the record or the parts
          thereof in criminal and in civil cases, but
          only in accordance with the rules hereunder.
          In addition to such rules, the Supreme Court
          and the Court of Appeals shall have the
          authority to promulgate any other rules they
          deem necessary to govern electronic media
          and still photography coverage in their
          respective courts. The following rules
          shall serve as guidelines, and a violation
          of these rules may be punishable as
          contempt:

                        Coverage Allowed.

          1. The presiding judge shall at all times
             have authority to prohibit, interrupt or
             terminate electronic media and still
             photography coverage of public judicial
             proceedings. The presiding judge shall
             advise the parties of such coverage in
             advance of the proceedings and shall allow
             the parties to object thereto. For good
             cause shown, the presiding judge may
             prohibit coverage in any case and may
             restrict coverage as he deems appropriate
             to meet the ends of justice.

Code § 19.2-266 (emphasis added).   The phrase "may solely in its

discretion" replaced the prior language "shall not."   The

language that originally stated the guidelines applied only to

courts in the experimental program was removed, and the


                               12
guidelines became part of this statute without any further

revisions or modifications.

     The 1992 revisions to Code § 19.2-266 demonstrate that when

the General Assembly changed the statute from one which did not

permit cameras in the courtroom to one which did, it clearly

intended to give the trial court great discretion in making the

initial determination whether to permit still photography or

cameras in the courtroom.   The General Assembly included the

phrase "solely in its discretion," a phrase which clearly gives

great discretion to a trial court when making its decision.

     The guidelines, entitled "Coverage Allowed," were

originally drafted only to apply to the six courts where

coverage was allowed under the experimental program.   Clearly,

they were only intended to be implicated once coverage had been

permitted through the experimental program.   In 1992, when the

General Assembly ended the experimental program and gave courts

the power to decide whether to permit coverage, it left the

guidelines in the statute so that once a court had made a

decision to permit coverage, that court had the guidelines to

follow to ensure that such coverage was handled properly.

              E. Application of Legislative History
                        to Code § 19.2-266

     From this legislative history, we conclude that Code §

19.2-266 in its current form gives trial courts the sole



                                13
discretion to determine whether to permit the taking of

photographs in the courtroom or the broadcasting of judicial

proceedings by radio or television.   Logically, the power to

permit coverage also includes the power to not permit coverage.

It is only after a trial court has made a decision to permit

electronic media in the courtroom that the guidelines listed in

Code § 19.2-266 under the heading "Coverage Allowed" are

implicated.   If coverage is permitted, the statute provides that

such coverage must be conducted "in accordance with the rules

set forth hereunder."   Code § 19.2-266.

     A trial judge who has made the initial decision to permit

electronic media in the courtroom must then comply with all the

guidelines, including Rule 1 of the statute, and "shall advise

the parties of such coverage" in advance of the proceeding.     In

accordance with Rule 1, if a party objects to the coverage, then

the party must show good cause why the coverage should be

restricted or prohibited.    Essentially, the objecting party must

demonstrate good cause why the trial judge's initial decision to

permit coverage should be reversed, and coverage prohibited or

restricted in some manner.

     VBC cites the decisions of the Court of Appeals in Diehl v.

Commonwealth, 9 Va. App. 191, 385 S.E.2d 228 (1989), and Novak

v. Commonwealth, 20 Va. App. 373, 457 S.E.2d 402 (1995), as

support for its position that the "good cause" standard applies


                                 14
to the trial court's decision to permit or prohibit coverage.

However, in both of those cases the trial court had already made

an initial determination to permit coverage.   The court, the

parties, and the media were then required to comply with the

guidelines, including Rule 1 as set out in Code § 19.2-266.     The

defendants, who opposed coverage, accordingly had the burden of

demonstrating "good cause" to prohibit or restrict the coverage.

The trial court and Court of Appeals found that in both cases

the defendants had failed to demonstrate "good cause."   Diehl, 9

Va. App. at 197, 385 S.E.2d at 232; Novak, 20 Va. App. at 390-

91, 457 S.E.2d at 410.   These cases do not support VBC's

argument that the trial court had to apply the good cause

standard in its initial determination whether to permit cameras

in the courtroom. They involve factual scenarios where the trial

court had already made an initial decision to permit cameras,

and therefore the guidelines, including Rule 1 and its good

cause standard, had become applicable.

     The trial court in this case made an initial determination

not to permit electronic media in the courtroom.   The initial

decision whether to permit electronic media coverage in the

courtroom is solely within the discretion of the trial court.

Code § 19.2-266.   Because coverage was not permitted, the

"Coverage Allowed" guidelines, including Rule 1, were never

implicated.   Accordingly, we hold that that the trial court did


                                15
not abuse its discretion by failing to apply a good cause shown

standard in its initial determination whether to permit coverage

of Huguely's sentencing hearing.

     We acknowledge that, in practice, a request for media

coverage is filed and a hearing is often held before the trial

court, "solely in its discretion," makes its initial decision.

That hearing may consist only of argument from the parties, or

the parties may put on evidence.      But under the statute, a

hearing is not required prior to a court’s initial determination

whether to permit coverage.

     If, however, a trial court makes the decision to permit

coverage, it is then required to advise the parties of its

decision in advance of the proceedings.     If a trial court

permits coverage, then a party requesting further restriction or

prohibition must demonstrate good cause for such further action.

     The trial court in this case was not required to apply the

good cause standard for its initial determination whether to

permit a camera in the courtroom.     Such a decision is made in

the court’s sole discretion.   There is no requirement that

evidence be presented to the trial court to support the initial

decision, and the trial court is not required to explain its

reasons for denying a request.

     In this case, the trial court did explain its reasons for

denying VBC's request at the conclusion of the July 25, 2012


                                 16
hearing.   The trial court articulated its concerns about the

effect of cameras in the courtroom and the world-wide coverage

of the case on potential witnesses, and how broadcasting the

sentencing hearing might impact potential jurors in a pending

civil suit against Huguely.   The reasons the trial court gave on

the record for denying this request do not constitute an abuse

of discretion.

     The Supreme Court of the United States has long recognized

"that witness testimony may be chilled if broadcast."

Hollingsworth v. Perry, 558 U.S. 183, 194, (2010); see also

Estes v. Texas, 381 U.S. 532, 547 (1965).    The trial judge in

the present case explained that the witnesses in the Huguely

case were young, almost all college-aged, that the media

coverage of the trial had been "intense," and that he was very

concerned about how the media coverage would impact their

willingness to come forward and testify.    The Supreme Court of

the United States has held that cameras in a courtroom can have

a chilling effect on witnesses.    It was not an abuse of

discretion for the trial court to consider that factor when

deciding whether to permit coverage of the sentencing hearing.

     The trial court also expressed its concern that enhanced

media coverage would further impact potential jurors in a

pending civil suit against Huguely.    The trial court was

certainly within its discretion to consider the impact media


                                  17
coverage could have on a pending civil suit involving the

defendant and the victim's family.   The trial court also

properly considered the opposition of both the Commonwealth and

Huguely to the request.

             F. No Constitutional Right to Broadcast
                       Criminal Proceedings

     VBC's last assignment of error contends that "the trial

court erred in holding that [VBC's] newsgathering and reporting

activities via electronic media were entitled to no protection

under the First Amendment to the United States Constitution or

the Constitution of Virginia, including its denial of [VBC's]

request to use a camera to acquire the news while allowing the

print media to use the primary tools of its trade."    VBC

correctly acknowledges in its opening brief to this Court that

neither the Supreme Court of the United States nor this Court

have held that a broadcaster has a constitutional right to use

cameras in court to gather and report the news.   Additionally,

VBC conceded at oral argument that there is no constitutional

right to have cameras in a courtroom.

                          III. Conclusion

     We hold that the trial court did not abuse its discretion

when it denied VBC's request to have a camera in the courtroom

during Huguely's sentencing hearing, and we will affirm its

judgment.



                                18
     Affirmed.




19